Title: To George Washington from Brigadier General John Stark, 13 July 1780
From: Stark, John
To: Washington, George


					
						Dear General
						Exeter [N.H.] 13th July 1780.
					
					Very much fatigued, I arrived at New Hampshire in seven days from the time I left you—& am very happy to acquaint you, that the people of New Hampshire, behave with the greatest Spirit.
					The six Hundred men required, are for the General part on their March: the Nine Hundred, I hope will be ready to march by the middle of next Week, and by their present exertions, I cant doubt, but, by that time they will be on the move, some of them has already marched.
					I have directed them at first, to rendezvous at Springfield; the way of Cloveick, is certainly much out of the rout to the present station of the Army; but nevertheless, if you have any particular reasons for their moving by Cloverick, let me know, & your orders shall be punctually complyed with. I have confered with the committee, they tell me they have wrote, and are surprised their Letters has not reached you. The State has collected, and are still collecting, Cattle for the use of the Army, every one seems sanguinely determined to do something of Importance this Campaign—As soon as the main Body has moved, I shall follow; Springfield will be my first stop, there I hope to hear from you; but if not, shall move agreeable to my Instructions. I am dear sir, with much respect & Esteem your most Obedient Humble Servt
					
						John Stark
					
				